              Case 6:20-cv-00089-CCL Document 5 Filed 12/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION


  MICHAEL ROMRELL and CARI                       Cause No. CV 20-89-H-CCL
  ROMRELL,

                  Plaintiffs,
                                                    ORDER TRANSFERRING
          vs.                                             VENUE

  PROGRESSIVE NORTHWESTERN
  INSURANCE COMPANY and JOHN
  DOES 1-5,

                  Defendants.



       IT IS HEREBY ORDERED that this matter is transferred to the Butte

Division of this Court for all further proceedings. The clerk of court is directed re-

assign the case in accordance with Standing Order BMM-4 and assign a new Butte

Division case number.

        DATED this 17th day of December, 2020.




                                          Brian Morris
                                          Chief District Court Judge
[Type here]
